UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                     ORDER
             - against -
                                                                 21 Cr. 145 (PGG)
RORY JACKSON, STEVEN DIGSBY,
NICODEMUS MILLER, BRANDELL
CHARLESTON, NICOLE BELL, and
RONALD WALKER,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for July 23, 2021 will take place telephonically. 1

Dated: New York, New York
       June 29, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code. The parties should call in at the scheduled time
and wait on the line for their case to be called. At that time, the Court will un-mute the parties’
lines. Seven days before the conference, the parties must email
Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with
the phone numbers that the parties will be using to dial into the conference so that the Court
knows which numbers to un-mute. The email should include the case name and case number in
the subject line.
